Per Curiam.

The petition is jurisdictionally defective for failure to allege the incorporation in the lease of a conditional limitation in the event of breach of any covenant. (Parkton Estates, Inc., v. Metcalf, 72 N. Y. S. 2d 324.) The mere allegation of a breach of a substantial obligation of tenancy without alleging the contractual right to terminate the tenancy is insufficient to sustain a summary proceeding (89-09 Sutphin Corp. v. Scarinzi, 187 Misc. 536).
The final order should be reversed, with $30 costs, and petition dismissed, with costs, without prejudice tó a new proceeding.
Church and Hecht, JJ., concur; Hoestadter, J., concurs in result.
Final order reversed, etc.